DETAILED ACTION
Applicant's arguments filed on 02/28/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…a timing circuit having second inputs and second outputs, the timing circuit configured to: receive, via the second inputs, timing signals indicative of an on-time of a boost mode of operation of the power converter and an off-time of a buck mode of operation of the power converter; generate a second control signal based on a relationship between the on-time of the boost mode and an on-time threshold; generate a third control signal based on a relationship between the off-time of the buck mode and an off-time threshold; and provide, via the second outputs, the second control signal and the third control signal; and a mode control circuit having third inputs and third outputs, the third inputs coupled to the first output and the second outputs , the third outputs adapted to be coupled to the power converter, the mode control circuit configured to: in the buck mode, provide buck mode signals via the third outputs; in the boost mode, provide boost mode signals via the third outputs; in a buck-boost mode, provide buck-boost mode signals via the third outputs; receive, via the third inputs, the first control signal, the second control signal, and the third control signal; and Page 2 of 19transition between the buck-
Claim 11; prior art of record fails to disclose either by itself or in combination:  “…the timing circuit configured to: receive, via the first inputs, timing signals indicative of an on-time of a boost mode of operation of the power converter and an off-time of a buck mode of operation of the power converter; generate a first control signal based on a relationship between the on-time of the boost mode and an on-time threshold; Page 6 of 19 Application No.: 16/794,110 generate a second control signal based on a relationship between the off-time of the buck mode and an off-time threshold; and provide, via the first outputs, the first control signal and the second control signal; and a control circuit having second inputs and second outputs, the second inputs coupled to the first outputs, the second outputs adapted to be coupled to the power converter, the 
Claim 16; prior art of record fails to disclose either by itself or in combination:  “…a timing circuit having first inputs and first outputs, the first inputs coupled to the power converter, the timing circuit configured to: receive, via the first inputs, timing signals indicative of an on-time of a boost mode of operation of the power converter and an off-time of a buck mode of operation of the power converter; generate a first control signal based on a relationship between the on-time of the boost mode and an on-time threshold; generate a second control signal based on a relationship between the off-time of the buck mode and an off-time threshold; and provide, via the first outputs, the first control signal and a second control signal; and a mode control circuit having second inputs and second outputs, the second inputs coupled to the first outputs of the timing circuit, the second outputs coupled to the power converter, the mode control circuit configured to: in a first mode, provide buck mode signals or boost mode signals via the second outputs; in a buck-boost mode, provide buck-boost mode signals via the second outputs; receive, via the second inputs, the first and second control signals; and transition between the first mode and the buck-boost mode based on at least one of the first control signal or the second control signal.”
Claim 27; prior art of record fails to disclose either by itself or in combination:  “…a timing circuit having second inputs and second outputs, the second inputs adapted to be coupled to the power converter, the timing circuit configured to: receive, via the second inputs, timing signals indicative of a first timing of a boost mode of operation of the power converter and a second timing of a buck mode of operation of the power converter; generate a second control signal based on a relationship between the first timing and a first timing threshold; generate a third control signal based on a relationship between the second timing and a second timing threshold; and provide, via the second outputs, the second control signal and the third control signal; and a mode control circuit having third inputs and third outputs, the third inputs coupled to the first outputs of the voltage measurement circuit and the second outputs of the timing circuit, the third outputs adapted to be coupled to the power converter, the mode control circuit 
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838